Citation Nr: 1419752	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a dental injury for the purposes of compensation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1976.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Board remanded the case to schedule the Veteran for a video conference hearing.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge, via video conference between the RO in Winston-Salem, North Carolina, and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  The case was remanded by the Board again in June 2012.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  files that, aside from a March 2014 brief submitted by the Veteran's representative, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claim, the case must be remanded again to ensure compliance with the duty to notify and assist.  

As noted in the most recent remand, the Veteran was granted entitlement to service connection for a dental disability, specifically teeth numbers 6, 7, and 8, for VA dental treatment purposes.  See March 2, 1977, Rating Decision.  The matter on appeal is whether entitlement to service connection may be granted for residuals of a dental injury for compensation purposes.

As the Veteran had not been provided notice specific to claims for service connection for a dental disability for compensation purposes, the June 2012 remand requested that the Veteran be provided such notice.  However, neither the June 2012 nor July 2012 notice letter sent to the Veteran after the June 2012 remand reflects the specific notice relevant to VA dental compensation claims; namely, those dental manifestations for which compensation can be assigned and those that cannot. Accordingly, as the Board is required to insure compliance with the instructions of it remands, and as a remand for further VA examination is necessary as explained below, the AOJ will be requested again upon remand to provide the Veteran with the notice specific to VA dental compensation claims.  Stegall v. West, 11 Vet. App. 268 (1998).   

As directed by the June 2012 remand, the Veteran was provided with a VA examination, completed by a dentist, in August 2012.  While the reports from this examination note that there is no significant bone loss, malunion of the mandible or maxilla, or limitation of motion (presumably of the jaw), these reports do not specifically address whether the other compensable manifestations of dental or oral conditions listed at 38 C.F.R. § 4.150 are present, or whether such manifestations may be related to an in-service injury.  Therefore, the undersigned finds the August 2012 VA examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  As such, the Board finds that another VA examination is necessary that documents whether any of the manifestations listed at 38 C.F.R. 3.150 are demonstrated and, is so, whether any such manifestation(s) are etiologically related to an in-service injury.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while the AOJ in its July 2012 letter notified the Veteran that he could submit evidence pertinent to his claim and requested that he provide the necessary authorization to obtain records of treatment provided by Doctors Peevy and Catrell referenced at the April 2012 hearing before the undersigned, and the Veteran did not respond to this letter, or the June 2012 letter notifying him of his right to submit additional evidence, given the necessary development described above, and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will again be requested to conduct the appropriate action to obtain any additional records, to include those of Doctors Peevy and Catrell, which may be available. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice, required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2013), with regard to claims for service connection for dental disabilities for  compensation purposes, identifying those manifestations specifically excluded for compensation (treatable carious; replicable missing teeth, dental or alveolar abscesses; and periodontal disease.  38 C.F.R. § 3.381) and those for which compensation may be assigned under 38 C.F.R. § 3.150.  A copy of the letter sent should be included in the claims file for review, and any information obtained as a result of this action should also be memorialized in the claims file.

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the claim that has been remanded.  The AOJ should again specially request that the Veteran provide the necessary authorization to obtain the records of treatment provided to him by Doctors Peevy and Catrell.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

3.  Thereafter, schedule the Veteran for a VA dental examination to determine whether there are any residuals of an in-service dental injury for which compensation may be granted under 38 C.F.R. § 4.150.   The Veteran's claims file, including a copy of this remand, must be made available to the examiner, as well the provisions of 38 C.F.R. § 4.150.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished. 

After reviewing the entire record and examining the Veteran, the VA examiner should answerer the following: 

(a)  Does the Veteran have any of the dental or oral manifestations listed at 38 C.F.R. § 4.150?

(b)  For each such manifestation listed at 38 C.F.R. § 4.150 shown to be present, is at least as likely as not, i.e., a 50 percent probability or greater, that any such manifestation had its clinical onset in service or otherwise is due to an injury or other event or incident of his on active duty?  A complete rationale for all opinions expressed should be provided.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claim file and electronic medical record/Virtual VA file has been reviewed, and document consideration of any lay statements submitted by and on behalf of the Veteran.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



